DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 11, and 15 are objected to because of the following informalities:  the phrase “in which said caliper arm assembly comprises at least two said caliper arms” should be changed to --in which said at least one caliper arm comprises at least two caliper arms-- to tie the caliper arms of claim 3 to the at least one caliper arm recited in claim 1.  In line 2 of claim 15 “such when” should be changed to --such that when--. Appropriate correction is required.  The remaining claim is indefinite due to its dependency from claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3618715 to Bostwick in view of US Patent Application 2011/0132701 to Lewis.
Re: claims 1, 4, 6, and 16-18.  Bostick shows in figure 3 a braking system comprising:
a brake rotor 3 configured to be rotatably coupled to an axle 4; and a caliper arm assembly that comprises: at least one caliper arm 5, 5 extending at least in a 
[AltContent: textbox (Circumferential offset)]
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arc]
    PNG
    media_image1.png
    395
    419
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Wheel Hub)][AltContent: arrow][AltContent: textbox (Hub Adapter)][AltContent: arrow]
[AltContent: textbox (Friction materials)][AltContent: textbox (Brake shoe)]

Lewis teaches in paragraph [0028] and in figure 2 the use of a brake rotor being a brake sphere rotor 206 and the brake lining being a brake sphere or hemispherical pad 211 or lining.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake rotor and the friction lining of Bostick to have been a brake sphere rotor and a brake sphere or hemispherical lining, in view of the teachings of Lewis, in order to provide a greater amount of surface area to contact for increased braking capacity. With regards to claim 16, Bostick shows a first caliper arm or one element 5, a second caliper arm or other element 5, and a cam    shaft 7.
Re: claim 2.  Bostick, as modified, teaches in figure 3 of Bostick the limitation wherein the brake sphere rotor 3 is mounted to a wheel hub, as labeled, of the axle 4, and wherein the braking system further comprises a hub adapter, as labeled, mounted to the wheel hub between the brake sphere rotor i.e. one side of the brake sphere rotor and the wheel hub i.e. an opposite side of the wheel hub.
Re: claim 3.  Bostick, as modified, teaches in figure 3 of Bostick the limitation wherein the caliper arm assembly comprises at least two said caliper arms 5, 5.
Re: claim 5.  Bostick, as modified, is silent with regards to the caliper assembly being located external to the brake sphere rotor.
Lewis teaches in figure 2 the use of a caliper assembly including elements 209, 210, 211 being located external to the brake sphere rotor 206.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the arrangement of the caliper assembly with respect to the brake sphere rotor of Bostick, as modified, to have been external with respect to the brake sphere rotor, in view of the teachings of Lewis, in order to provide the best braking configuration depending on the particular spatial arrangement in which the brake will be installed. 
Re: claim 7.  Bostick, as modified, teaches in figure 3 of Bostick the limitation wherein the caliper arm assembly is actuated by at least one of mechanical power, pneumatic power, electric power, or hydraulic power or particularly mechanical power via element 7.
Re: claim 8.  Bostwick, as modified, teaches in figure 2 of Bostick the use of a support bracket assembly 10 mounted to an axle housing 4 in one interpretation, the support bracket 10 supports a camshaft tube or unlabeled tube shown between elements 8 and 10 and a cam shaft 8 and the caliper arm assembly 5 is mounted to the support bracket 10 via intervening elements and connected to the camshaft via intervening elements as broadly recited.
Re: claim 9.  Bostick, as modified, teaches in figure 3 of Bostick the limitation wherein the hemispherical friction material, as labeled, is installed within a brake shoe, as labeled, and the brake shoe is mounted to the at least one caliper arm 5 as shown.
Re: claims 10 and 12-15.  Bostick, as modified, teaches in figure 3 of Bostick the limitation of the braking system further including an actuator 8 which is configured to apply a force to the at least one caliper arm 5 at a circumferential location to cause the friction material, as labeled, to frictionally engage the rotor 3 to thereby apply a braking force to the rotor, wherein the circumferential location is circumferentially offset from the friction material as shown in figure 3. With regards to claim 12 also see the rejection of  claim 1.
Re: claim 11.  Bostick, as modified, teaches in figure 3 of Bostick further comprising a camshaft 8 configured to simultaneously mechanically engage the at least two caliper arms 5 to cause the associated friction materials, as labeled, to frictionally engage the rotor 3 to thereby apply a braking force to the rotor 3.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The previously presented 112 rejections and art rejections have been withdrawn in light of the most recent amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
December 28, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657